

116 SRES 764 ATS: Designating October 26, 2020, as the “Day of the Deployed”.
U.S. Senate
2020-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 764IN THE SENATE OF THE UNITED STATESOctober 26 (legislative day, October 19), 2020Mr. Hoeven (for himself, Ms. Warren, Mr. Daines, Mr. Boozman, and Mr. Tester) submitted the following resolution; which was referred to the Committee on the JudiciaryNovember 12, 2020Committee discharged; considered and agreed toRESOLUTIONDesignating October 26, 2020, as the Day of the Deployed.Whereas more than 2,100,000 individuals serve as members of the Armed Forces of the United States;Whereas several hundred thousand members of the Armed Forces rotate each year through deployments to more than 150 countries in every region of the world;Whereas more than 2,000,000 members of the Armed Forces have deployed to the area of operations of the United States Central Command since the September 11, 2001, terrorist attacks;Whereas the United States is kept strong and free by the loyal military personnel from the total force, which is comprised of the regular components, the National Guard, and the Reserves, who protect the precious heritage of the United States through their declarations and actions;Whereas the United States remains committed to providing the fullest possible accounting for personnel missing from past conflicts ranging from World War II through current day conflicts;Whereas members of the Armed Forces serving at home and abroad have courageously answered the call to duty to defend the ideals of the United States and to preserve peace and freedom around the world;Whereas members of the Armed Forces continue to serve and protect the people of the United States by making deployments in the midst of the Coronavirus Disease 2019 (COVID–19) pandemic; Whereas the United States remains committed to easing the transition from deployment abroad to service at home for members of the Armed Forces and the families of the members;Whereas members of the Armed Forces personify the virtues of patriotism, service, duty, courage, and sacrifice;Whereas the families of members of the Armed Forces make important and significant sacrifices for the United States; andWhereas the Senate has designated October 26 as the Day of the Deployed since 2011: Now, therefore, be itThat the Senate—(1)designates October 26, 2020, as the Day of the Deployed;(2)honors the deployed members of the Armed Forces of the United States and the families of the members;(3)calls on the people of the United States to reflect on the service of those members of the Armed Forces, wherever the members serve, past, present, and future; and(4)encourages the people of the United States to observe the Day of the Deployed with appropriate ceremonies and activities.